Exhibit 10.3

SECOND AMENDMENT TO OFFICE LEASE

THIS SECOND AMENDMENT TO OFFICE LEASE (“Second Amendment”) is entered into as of
February 1, 2011, by and between PPF OFF ONE MARITIME PLAZA, LP, a Delaware
limited partnership (“Landlord”), and DEL MONTE CORPORATION, a Delaware
corporation (“Tenant”), with reference to the following facts:

 

A. Landlord and Tenant are parties to that certain Office Lease Agreement dated
as of October 27, 2009 (the “Original Lease”), as amended by that certain First
Amendment dated as of January 21, 2011 (the “First Amendment”), pursuant to
which Landlord leases to Tenant certain space containing 152,917 rentable square
feet (the “Premises”) on the second (2nd), third (3rd) fourth (4th), sixth
(6th), seventh (7th), twenty-fourth (24th) and twenty-fifth (25th) floors of the
building located at One Maritime Plaza, San Francisco, California (the
“Building”). The Original Lease and the First Amendment are collectively
referred to herein as the “Lease.”

 

B. Tenant desires to install certain communications equipment on the roof of the
Building to serve the Premises. Landlord agrees to permit Tenant to make such
installation, on and subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

1. Communications Equipment.

(a) Subject to the terms and conditions set forth in this Section 1, during the
Term of the Lease Tenant, at Tenant’s sole risk, cost and expense, may install
and maintain in a location on the roof of the Building designated by Landlord,
not to exceed two (2) square feet (the “Antenna Area”), one (1) antenna or
similar communications device not more than one foot (1') in diameter and one
feet (1') in height (the “Antenna”), together with the cables extending from the
Antenna to the Second Floor Space through plenums, risers, electrical closets,
ducts or pipes on or serving the Second Floor Space (other than those installed
for another tenant’s exclusive use and provided Tenant shall have utilization of
each such facility or area in no greater proportion than the ratio by which the
square feet of rentable area in the Premises compares to the square feet of
rentable area in the Building), all in accordance with plans and specifications
to be approved in advance, in writing, by Landlord. The number, location, size,
weight, height, diameter and all other features and specifications of the
Antenna and related wiring and equipment (the Antenna and related equipment
being collectively referred to herein as the “Communications Equipment”) and the
manner of the installation of the same shall be subject to Landlord’s prior
written approval, which approval will not be unreasonably withheld, conditioned
or delayed except as otherwise set forth herein. In consideration for the rights
granted hereunder, from and after the date that Tenant commences installation of
the Communications Equipment (the “Fee Commencement Date”) and throughout the
remainder of the Term (or, if earlier, the removal of the Communications
Equipment in accordance with the terms of this Second Amendment), Tenant shall
pay to Landlord, as additional Rent under the Lease, a license fee equal to
$300.00 per month, which amount shall increase by three percent



--------------------------------------------------------------------------------

(3%) per year on each anniversary of the Fee Commencement Date. Such fee shall
be due and payable on the first day of each calendar month, in advance, in
accordance with the procedure for payment of Rent under the Lease, and shall be
equitably prorated for any partial month.

(b) Tenant’s installation of the Communications Equipment shall be on and
subject to the terms and provisions of Article 18 of the Original Lease, except
as expressly provided otherwise in this Section 1. The installation of the
Communications Equipment shall be performed during Building Service Hours on
business days and under the supervision of Landlord’s designated representative.
Notwithstanding anything herein to the contrary, Tenant shall not be entitled to
install the Communications Equipment (i) if such installation would violate any
warranty with respect to the roof or structure of the Building, (ii) if such
installation would adversely affect the structure of the Building or any of the
Building systems, or if such installation would require any structural
alteration to the Building or would disturb the roof membrane or create any
penetration of the roof or the exterior facade of the Building, (iii) if such
installation would violate any applicable Law, (iv) unless Tenant has obtained
and maintains at Tenant’s expense, and has submitted to Landlord copies of, all
required permits, licenses, authorizations and approvals relating to the
Communications Equipment and the installation and maintenance thereof and pays
all taxes and fees related thereto, (v) unless the Communications Equipment is
appropriately screened if so required by Landlord (which screening shall be at
Tenant’s sole cost and expense), (vi) unless the Communications Equipment is
installed, at Tenant’s sole cost and expense, by a qualified contractor chosen
by Tenant and approved in advance, in writing, by Landlord, which approval shall
not be unreasonably withheld (and, at Landlord’s election, Tenant shall retain
the contractor having the then existing roof warranty to perform work affecting
the roof) (each, an “Approved Contractor”), or (vii) if the installation or
operation would materially interfere with or materially disrupt the use or
operation of any other equipment (including antennae) located at the Building
prior to Tenant’s installation of the Communications Equipment. All plans and
specifications concerning the initial installation of the Communications
Equipment and the manner and time in which such installation work is to be done,
as well as all maintenance, repairs and installations required after the initial
installation of the Communications Equipment, shall be subject to Landlord’s
prior written approval, which approval shall not be unreasonably withheld except
as otherwise set forth herein. Tenant shall reimburse Landlord for all
reasonable costs and expenses incurred by Landlord in connection with Landlord’s
review of the foregoing matters. Tenant shall have no right to any abatement or
reduction in the Rent due and payable under the Lease if for any reason Tenant
is unable to obtain any required approval for installation of the Communications
Equipment or is unable to use the Communications Equipment for any reason.

(c) Tenant shall not have access to the Communications Equipment without
Landlord’s prior consent in each instance, which consent shall be granted to the
extent necessary or desirable for Tenant to perform its maintenance, repair,
replacement or other obligations hereunder, and only if Tenant is accompanied by
Landlord’s representative (if Landlord so requests and no emergency circumstance
requires otherwise, and provided such representative of Landlord does not
unreasonably interfere with or delay Tenant in exercising its rights or
satisfying its obligations hereunder). Any such access by Tenant shall be
subject to such additional rules and regulations relating thereto as may be
reasonably established from time to time by Landlord. Landlord shall have the
right at all times to access the Antenna Area and all other areas of the
Building in which the Communications Equipment is located, provided

 

- 2 -



--------------------------------------------------------------------------------

Landlord does not unreasonably interfere with Tenant’s use of the Communications
Equipment as provided herein.

(d) At all times during the Term of the Lease, Tenant shall (i) perform
maintenance and repairs so as to keep the Antenna Area and the Communications
Equipment in clean, good and safe condition, in a manner that avoids
unreasonable interference with or disruption to Landlord or other tenants of the
Building, (ii) comply with all insurance company requirements and all
requirements of applicable Laws with respect to or affecting the Antenna Area,
the Communications Equipment and/or Tenant’s use or maintenance thereof
(including, without limitation, applicable rules and regulations of the Federal
Communications Commission (the “FCC”), the Federal Aviation Administration (the
“FAA”) or any successor agency of either the FCC or the FAA having jurisdiction
over radio or telecommunications), and (iii) register the Communications
Equipment, if required, with appropriate governmental authorities and keep such
registration current. All repairs, maintenance and replacements shall be
performed by an Approved Contractor. Tenant shall pay and discharge all costs
and expenses incurred in connection with the furnishing, installation,
maintenance, repair, replacement, operation and removal of the Communications
Equipment. All maintenance, repairs and replacements to the Building made
necessary by reason of the furnishing, installation, maintenance, repair,
replacement, operation or removal of the Communications Equipment or any
replacements thereof (including, without limitation, any invalidation of the
roof warranty due to Tenant’s breach of its obligations hereunder) shall be made
by Landlord at Tenant’s sole cost. At the expiration or earlier termination of
the Term, or upon any earlier termination of the operation of the Communications
Equipment as provided in Section 1(f) below, Tenant shall remove the
Communications Equipment from the Building and restore all affected portions of
the Building (including, without limitation, the Antenna Site) to the condition
existing prior to Tenant’s installation of the Communications Equipment,
ordinary wear and tear excepted. All such work shall be performed by an Approved
Contractor. If Tenant fails to so remove the Communications Equipment in
accordance with the foregoing (which obligation shall survive the expiration or
any earlier termination of the Lease), Landlord shall have the right to remove
and dispose of the same, at Tenant’s sole cost and expense, and Landlord shall
have no liability therefor.

(e) Upon at least thirty (30) days’ prior written notice to Tenant, Landlord
shall have the right to require Tenant to relocate the Antenna to another
location on the roof of the Building of equivalent size. Any such relocation
shall be performed by Tenant in accordance with all of the requirements of this
Section 1. Nothing contained herein shall be construed as granting Tenant any
line of sight easement with respect to the Antenna; provided, however, that if
Landlord requires the Antenna to be relocated in accordance with this
Section 1(e), then Landlord shall provide either (i) the same line of sight for
the Antenna as was available prior to such relocation, or (ii) a line of sight
for the Antenna which is functionally equivalent to that available prior to such
relocation.

(f) Tenant hereby expressly acknowledges and agrees that Landlord makes no
representations or warranties with respect to whether the Communications
Equipment or its installation is permitted by applicable Laws, nor with respect
to the capability of the Antenna to receive or transmit signals. In the event
that any federal, state, county, regulatory or other authority requires the
removal of the Communications Equipment, Tenant shall remove the same at
Tenant’s sole cost and expense, and Landlord shall under no circumstances be
liable to Tenant

 

- 3 -



--------------------------------------------------------------------------------

therefor. In addition, at Landlord’s sole option and discretion, Landlord may
require Tenant, at any time prior to the expiration or earlier termination of
the Lease, to terminate the operation of the Communications Equipment if the
same is adversely affecting the structural integrity of the Building, materially
interfering with any other service provided to the Building or causing the
violation of any provision of the Lease or this Second Amendment. The
Communications Equipment may be used by Tenant only in the conduct of Tenant’s
customary business permitted under the terms of the Lease. The rights granted to
Tenant hereunder are non-exclusive and non-transferable. Without limiting the
generality of the foregoing, no assignee or subtenant other than an Affiliate or
a Permitted Transferee shall have any rights pursuant to this Second Amendment.

(g) Tenant shall indemnify and hold Landlord harmless from and against all loss,
costs, damages, claims, liabilities and expenses (including, without limitation,
attorneys’ fees) suffered by or claimed against Landlord, directly or
indirectly, based on, arising out of or resulting from the installation, use,
operation, maintenance, repair, replacement, removal or disassembly of all or
any part of the Communications Equipment (including, without limitation, any
damage to other cabling or equipment of the Building or other tenants or
occupants of the Building). The foregoing indemnity shall survive the expiration
or any earlier termination of the Lease. Tenant shall maintain such insurance
(in addition to that required by Article 22 of the Original Lease) as Landlord
may reasonably require with respect to the installation, operation and
maintenance of the Communications Equipment. Landlord shall have no liability on
account of any damage to or interference with the operation of the
Communications Equipment, except for physical damage caused by Landlord’s gross
negligence or willful misconduct that is not covered by Tenant’s insurance
carried or required to be carried by the Lease or this Second Amendment. Except
as otherwise expressly provided herein, the operation of the Communications
Equipment shall be at Tenant’s sole and absolute risk. Tenant shall in no event
materially interfere with the use of any other communications equipment located
at the Building prior to the installation of the Communications Equipment, and
Tenant shall reasonably cooperate with Landlord, at no cost or expense to
Tenant, to avoid material interference with any other antennas or equipment
installed in the future. Landlord shall use diligent efforts to cause users of
antennas and other equipment at the Building to avoid material interference with
Tenant’s use of the Antenna and Communications Equipment.

2. Miscellaneous.

(a) This Second Amendment sets forth the entire agreement between the parties
with respect to the matters set forth herein. There have been no additional oral
or written representations or agreements.

(b) Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect.

(c) In the case of any inconsistency between the provisions of the Lease and
this Second Amendment, the provisions of this Second Amendment shall govern and
control.

(d) Submission of this Second Amendment by Landlord is not an offer to enter
into this Second Amendment but rather is a solicitation for such an offer by
Tenant.

 

- 4 -



--------------------------------------------------------------------------------

Landlord shall not be bound by this Second Amendment until Landlord has executed
and delivered the same to Tenant.

(e) The capitalized terms used in this Second Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Second Amendment.

(f) Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Second Amendment. Tenant agrees to defend, indemnify and
hold Landlord harmless from all claims of any brokers claiming to have
represented Tenant in connection with this Second Amendment. Landlord hereby
represents to Tenant that Landlord has dealt with no broker in connection with
this Second Amendment. Landlord agrees to defend, indemnify and hold Tenant
harmless from all claims of any brokers claiming to have represented Landlord in
connection with this Second Amendment.

(g) Each signatory of this Second Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

(h) This Second Amendment may be executed in multiple counterparts each of which
is deemed an original but together constitute one and the same instrument. This
Second Amendment may be executed in so-called “pdf” format and each party has
the right to rely upon a pdf counterpart of this Second Amendment signed by the
other party to the same extent as if such party had received an original
counterpart.

[SIGNATURES ARE ON FOLLOWING PAGE]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Second Amendment
as of the day and year first above written.

LANDLORD:

PPF OFF ONE MARITIME PLAZA, LP

a Delaware limited partnership

 

By:    PPF OFF GP, LLC, a Delaware limited liability company,    its General
Partner    By:    PPF OFF, LLC,       a Delaware limited liability company, its
Member       By:    PPF OP, LP, a Delaware limited partnership, its Member      
   By:    PPF OPGP, LLC,             a Delaware limited liability company, its
General Partner             By:   

Prime Property Fund, LLC, a Delaware limited liability

company, its Member

                       By:   

Morgan Stanley Real Estate Advisor, Inc.,

a Delaware corporation, its Manager

 

By:  

/s/ Keith Fink

          Name:  

Keith Fink

          Title:  

Executive Director

TENANT:

DEL MONTE CORPORATION,

a Delaware corporation

 

By:  

/s/ Andrew Deane

Print Name:  

Andrew Deane

Its:  

VP Operations

 

By:  

/s/ Raymond S. Volan

Print Name:  

Raymond S. Volan

Its:  

Senior Manager, Corp. Real Estate

Dir. Corp. Real Estate

 

- 6 -